Citation Nr: 0427501	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's degenerative arthritis of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's degenerative arthritis of the left hip.  

3.  Entitlement to a separate compensable disability rating 
for instability of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection, with a 10 percent 
initial rating, for degenerative arthritis of the left knee.  
The veteran responded by filing an August 2002 Notice of 
Disagreement regarding the assigned disability rating, and 
was sent an October 2002 Statement of the Case.  He then 
filed a December 2002 VA Form 9 concerning this issue, 
perfecting his appeal.  In March 2003, the veteran testified 
at a personal hearing before a decision review officer at the 
RO.  

The veteran also perfected an appeal of the RO's May 2002 
denial of service connection for a left hip disability.  In a 
subsequent October 2003 rating decision, the veteran was 
awarded service connection, with a 10 percent initial rating, 
for degenerative arthritis of the left hip.  Because the 
veteran was awarded service connection for this disability, 
the service connection issue is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  However, the veteran then filed a December 2003 
Notice of Disagreement regarding the assigned initial rating 
of 10 percent, and was sent a June 2004 Statement of the Case 
on this issue.  He then filed a July 2004 VA Form 9, 
perfecting his appeal of this issue.  

Finally, the Board notes that the veteran has argued on 
several occasions that his service-connected disabilities 
interfere with his ability to obtain and maintain employment.  
These assertions constitute an informal claim for a total 
disability rating based on individual unemployability, and 
should be developed accordingly by the RO.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).

The issue of entitlement to a separate disability rating 
based on instability of the veteran's left knee disability 
will be addressed in the REMAND portion of this decision.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's degenerative joint disease of the left knee 
is characterized by extension to 10º and flexion to 110º.  

3.  The veteran's degenerative joint disease of the left hip 
is characterized by at least 110º of flexion and 35º of 
abduction.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's degenerative joint 
disease of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71, Diagnostic Codes 5003, 5010, 5260-61 (2003).  

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's degenerative joint disease of the 
left hip are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5250-55 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2002 and 
June 2004 Statements of the Case, the various Supplemental 
Statements of the Case, and March 2002 and January 2004 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in 
Biloxi, MS, and these records were obtained.  Private medical 
records have been obtained from M.F.L., M.D.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA orthopedic 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
March 2002 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in May 2002, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in June 
2004, in light of the additional development performed 
subsequent to December 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks increased initial ratings for his 
disabilities of the left knee and left hip.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

I. Increased initial rating - Left knee

The veteran's left knee disability is rated as 10 percent 
disabling under Diagnostic Code 5010, for traumatic 
arthritis.  Traumatic arthritis is rated by analogy to 
degenerative arthritis, which in turn makes reference to the 
criteria for limitation of motion of the affected joint, with 
a minimum rating of 10 percent to be assigned for each major 
joint affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2003).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260-61.  Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 45º, a 20 
percent rating is assigned for flexion limited to 30º, and a 
30 percent rating is assigned for flexion limited to 15º.  
Diagnostic Code 5261 states that a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating be 
assigned for extension limited to 15º, a 30 percent rating 
for 20º of extension, and a 40 percent rating for 30º of 
extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2003).  Normal flexion of the knee is to 140º, and normal 
extension is to 0º.  38 C.F.R. § 4.71a, Plate II (2003).  

When the veteran was initially examined in April 2002, he 
reported sustaining a left knee injury while participating in 
sports during military service.  Since that time, he has 
experienced chronic pain and swelling of the knee.  Physical 
examination revealed him to walk with a normal gait.  On 
range of motion testing, he had extension to 5º and flexion 
to 135º, with pain reported at the extremes of flexion.  His 
left knee was without swelling, but a slight medial 
enlargement or spurring was suspected.  The knee was tender 
to palpation.  Patellar grind testing was positive, but no 
ligamentous instability was noted.  The veteran could heel 
and toe walk, and could squat, with pain reported.  X-rays 
confirmed some minor spurring of the left knee joint.  
Degenerative arthritis of the left knee was diagnosed.  The 
examiner stated that while pain on flare-ups or with 
increased use might result in additional limitation of 
motion, he was unable to quantify any additional impairment 
in terms of limitation of motion.  

A second VA orthopedic examination was performed in April 
2003.  The veteran reported ongoing chronic pain of the left 
knee, increasing with use.  He took medication for his pain 
and used a knee brace.  On physical examination, he had a 
satisfactory gait.  Range of motion testing revealed 
extension to 10º and flexion to 125º.  His knee was without 
swelling, but tenderness over the left knee joint was 
reported by the veteran.  No instability of the ligaments of 
the left knee was noted on examination.  Degenerative joint 
disease of the left knee was confirmed.  The examiner also 
stated that while pain on flare-ups or with increased use 
might result in additional limitation of motion, he was 
unable to quantify any additional impairment in terms of 
limitation of motion without resorting to speculation.  

The veteran was examined by a private physician in November 
2003.  On physical evaluation he had a varus deformity of the 
left knee, with spurring on the medial joint.  Range of 
motion testing revealed extension to 5º and flexion to 110º.  
Medial instability was also noted, as was moderate patellar 
grinding.  X-rays confirmed post-traumatic arthritis of the 
left knee.  

The veteran has also sought periodic VA outpatient treatment 
for his left knee disability.  According to the VA clinical 
records, he has ongoing pain of his left knee, with 
occasional "giving out" of the left knee joint.  In March 
2003 he was given an elastic left knee brace by VA, and later 
that year was begun on a program of physical therapy.  

After reviewing the totality of the record, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted for the veteran's left knee disability.  According 
to the April 2002 and April 2003 VA examination findings, as 
well as the November 2003 private examination findings, the 
veteran has extension to at least 10º and flexion to 110º; 
neither finding warrants an increased rating under the 
criteria for limitation of motion.  Also, the medical record 
does not reflect any additional impairment or limitation of 
motion based on instability, excess fatigability, pain, 
weakness, or incoordination of the left knee.  On examination 
in April 2002 and April 2003, the VA examiners were unable to 
determine if the veteran had any additional limitation of 
motion resulting from pain, weakness, fatigue, 
incoordination, or lack of endurance of the left knee joint 
without resorting to speculation.  Therefore, an increased 
rating based on such factors is not warranted.  See DeLuca, 
supra.  

The Board has considered other potentially applicable 
Diagnostic Codes.  While Diagnostic Codes 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, offer ratings for the knee in excess of 10 percent, 
the medical record does not reveal these disabilities.  
Neither ankylosis nor disunion or malunion of the tibia or 
fibula of either knee have been noted in the present case.  
Finally, inasmuch as the veteran's 10 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for this disability, 
there is no basis for a staged rating in the present case.  
See Fenderson, supra.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
left knee disability.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Increased initial rating - Left hip

The veteran's left hip disability is rated as 10 percent 
disabling under Diagnostic Code 5010, for traumatic 
arthritis.  Traumatic arthritis is rated by analogy to 
degenerative arthritis, which in turn makes reference to the 
criteria for limitation of motion of the affected joint, with 
a minimum rating of 10 percent to be assigned for each major 
joint affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2003).  

Under Diagnostic Code 5252, for limitation of flexion of the 
thigh, a 10 percent rating is warranted for flexion limited 
to 45º, 20 percent is warranted for flexion limited to 30º, 
30 percent is warranted for flexion limited to 20º, and 40 
percent is warranted for flexion limited to 10º.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2003).  Limitation of motion 
of extension of the thigh to 5º warrants a 10 percent rating 
under Diagnostic Code 5251.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (2003).  Finally, under Diagnostic Code 5253, for 
impairment of the thigh, a noncompensable rating is warranted 
for limitation of rotation of the thigh, with ability to toe-
out more than 15º, and a 10 percent disability evaluation is 
assigned for limitation of rotation, with an inability to 
toe-out in excess of 15º.  A 10 percent rating is also 
assigned where there is limitation of adduction such that the 
legs cannot be crossed.  A 20 percent disability evaluation 
is warranted for limitation of abduction, where motion is 
lost beyond 10º.  38 C.F.R. § 4.71a, DC 5253 (2003).  Normal 
flexion of the hip is to 125º, normal extension is to 0º, and 
normal abduction is to 45º.  38 C.F.R. § 4.71a, Plate II 
(2003).  

For the reasons to be discussed below, an initial rating in 
excess of 10 percent for the veteran's service-connected left 
hip disability is not warranted.  

The veteran's left hip disability was first examined by VA 
personnel in April 2002.  He reported developing left hip 
pain sometime after injuring his left knee during military 
service.  On physical examination, his gait was normal, and 
he could heel and toe walk.  Range of motion testing of the 
left hip revealed 110º flexion, 40º abduction, 10º internal 
rotation, and 55º external rotation.  No pain on range of 
motion testing was reported.  The veteran's limb lengths were 
equal.  X-rays of the left hip revealed spurring within the 
left hip joint.  Degenerative changes of the left hip were 
diagnosed.  

A second VA orthopedic examination was performed in April 
2003.  The veteran reported continuing left hip pain, 
especially with use.  He took medication for his pain.  On 
physical evaluation, the veteran moved with a satisfactory 
gait.  Range of motion testing revealed 115º flexion, 35º 
abduction, 0º internal rotation, and 40º external rotation.  
Some pain on range of motion testing was indicated by the 
veteran.  Prior diagnoses of degenerative joint disease of 
the left hip were confirmed.  The examiner also stated that 
while pain on flare-ups or with increased use might result in 
additional limitation of motion of the left hip, he was 
unable to quantify any additional impairment in terms of 
limitation of motion without resorting to speculation.  

Finally, the veteran was examined by a private physician in 
November 2003.  On physical examination of his left hip, he 
had "obvious reduced motion" although specific range of 
motion findings were not provided.  X-rays of the left hip 
revealed advanced arthritic changes.  

After reviewing the totality of the evidence, the Board 
concludes that an initial rating in excess of 10 percent is 
not warranted under Diagnostic Code 5252.  At no time of 
record has the veteran displayed limitation of flexion of the 
thigh to 30º, as would warrant a 20 percent rating.  VA 
examinations in April 2002 and April 2003 both noted hip 
flexion to at least 110º, albeit with some pain.  Also, the 
veteran is already at the maximum schedular rating under 
Diagnostic Code 5251, for limitation of extension of the 
thigh.  Next, an initial rating in excess of 10 percent is 
also not warranted under Diagnostic Code 5253; the veteran 
has not displayed abduction limited to 10º, as would warrant 
a 20 percent rating.  According to the VA medical reports, he 
has abduction of the left hip to at least 35º.  Additionally, 
according to the examination reports, no additional 
impairment or limitation of motion results from instability 
or excess fatigability, pain, weakness, or incoordination of 
the hips.  Therefore, an increased initial rating based on 
such factors is not warranted.  See DeLuca, supra.  Inasmuch 
as the veteran's 10 percent evaluation reflects the highest 
degree of impairment shown since the date of the grant of 
service connection for this disability, there is no basis for 
a staged rating in the present case.  See Fenderson, supra.  

Consideration of the veteran's left hip disability under 
other diagnosis criteria also does not result in an increased 
rating.  According to the VA and private examination reports, 
the veteran does not have false joint, loose motion, 
malunion, or nonunion, of the left hip.  Therefore, an 
initial rating in excess of 10 percent for the veteran's left 
hip disability is not warranted under other Diagnostic Codes.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's degenerative joint disease of the 
left hip has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran is shown to have 
both held a job during the pendency of this appeal.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
service-connected degenerative joint disease of the left hip.  
Inasmuch as the veteran's 10 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for a disability of the pelvis, 
there is no basis for a staged rating in the present case.  
Additionally, because a preponderance of the evidence is 
against the award of an increased initial rating, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the veteran's degenerative joint disease of the left knee is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
the veteran's degenerative joint disease of the left hip is 
denied.  


REMAND

As was noted above, the veteran seeks an increased initial 
rating for his service-connected degenerative joint disease 
of the left knee.  In considering the veteran's claim, the 
Board is cognizant of VA General Counsel Opinion 23-97, which 
holds that in certain cases where the veteran has both 
limitation of motion and instability of the affected knee 
joint, a separate compensable rating may be assigned without 
violating 38 C.F.R. § 4.14, the regulation against 
pyramiding.  While the April 2002 and April 2003 VA 
examination reports found the veteran did not have 
instability of the left knee joint, a private medical 
examination in November 2003 found evidence of medial 
instability of the left knee.  Because this private November 
2003 examination report is the most recent medical evidence 
of record regarding the left knee, a subsequent VA medical 
examination becomes necessary to conclusively determine if 
the veteran does have lateral instability or recurrent 
subluxation of the left knee, and whether a separate rating 
is warranted under VAOPGCPREC 23-97.  The VA has an 
obligation to obtain such an examination when it becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his service-
connected left knee disability.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include full range of motion studies, x-
rays, and any other tests considered 
necessary by the examiner.  After 
examining the veteran, the examiner 
should state whether it is likely, as 
likely as not, or unlikely the veteran 
has any recurrent subluxation or lateral 
instability of the left knee.  (The term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
All other impairment resulting from the 
veteran's left knee disability should be 
noted.  
The medical basis for all opinions 
expressed should also be given.  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time she has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  Specifically, the RO should 
determine if a separate disability rating 
is warranted for recurrent subluxation or 
lateral instability of the left knee.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



